Title: To John Adams from William Vernon Sr., 20 May 1778
From: Vernon, William Sr.
To: Adams, John


     
      Dear sir
      Boston May 20th. 1778
     
     The preceeding is Copy of my last, via Bilboa. I have noted, that we have run out the Warren Capt. Hopkins from Providence, he happily escaped the vigilance of the Enemy, received the Fire of Two Ships in the River, as he passed them without any meterial damage, several ships follow’d him out from Newport and pursued a day or Two, he out saild them. He was ordered to Boston immediately, the severity of the weather and being badly Man’d, obliged him to run as far to the southward as the Latt:24d.o, upon his Passage he Captured the ship Neptune Capt. Smallwood from Whitehaven, bound to New York, with salt and dry Goods, great part of which he took on board his ship. The Ship with the Salt, was retaken within Six hours sail of Boston; also a Snow from St. Eustatia going to Ireland Loaded with Flax-seed and Fustick which Arrived safe at Bedford, this Vessil was cover’d with fictitious Dutch Papers. The Warren anchored safe in Boston Harbour after being at Sea five Weeks. We next dispatched the Columbus, with only Twenty five Men on board, leaving all her stores, except just sufficient to run her to New London, she was drove on shore at Point-Judith, by two or Three Frigates, the same Night, the next day the Enemy sat her on fire under cover of their Ships, who were annoy’d by a few Troops from the shore, with Three feild Peices, Killed them fourteen Men and wouned Twenty. I think they Paid a high price for the Hull of an old Ship, as our people strip’t her Sails Rigging &c. The 30th. of April we sent down the Providence Capt. Whipple, having on board about 170 Men, who was ordered to the first Port in France he cou’d make, to be under the direction of the Commissioners, where we hope she is safe Arrived, no dispatches was sent by this Ship, as she was to pass a dangerous passage; however in a brisk Wind and dark Night she got out safe, receiveing a heavy fire from the Lark, which was the uppermost ship, who’s Fire she returned with Spirit and good effect, Kill’d a number and Wounded many Men, much disabled the Ship; the lower-most Ship by this alarm, was prepared to receive the Providence, who was obliged to pass her very near, gave her their Fire, that was returned with good success, but we have not yet heard the particulars, as they ever endeavour to conceal their Losses.
     
     You find how injudiciouly our Ships have been confined in Providence River at a vast expence, when they might have been employed to good purposes. The Ship Virginia is Captured in Chesapeake bay, perhaps imprudently. The Randolph Capt. Biddle was lately blown up to windward of Barbadoes, in an engagement with the Yarmouth a 64 Gun Ship, every Soul perished except four; this is an unfortunate stroke of Providence, which we must submit too without repineing, yet we cannot but regret the loss of so brave an officer and Crew. The loss of the Alfred on her passage home from France we lament, not so much for the Ship, as the gallant and worthy Capt. Henman, Officers and Crews being in the hands of a Cruel Enemy, and the shameful cowardly manner in not being supported by the Rawleigh Capt. Thompson, who saw him engaged with an 18 Gun Sloop of Warr, whom he had obliged to sheer off, and a 20 Gun ship bearing down upon her within Two Mile, which Two ship he maintain’d the conflict with upwards of a hour, while Capt. Thompson lay within Two or Three Mile a spectator to the Capture; soon as the Alfred struck her Colours, the Enemy gave Chase to the Rawleigh who flee’d with all the Sail she cou’d croud, lightening his Ship by throwing over board, Provisions Cables &c. &c., and had certainly parted with his Guns, had not some Passengers interposed; I am verily sorry to say thus much respecting this matter, but they are truths too notorious to pass over in silence. A report prevails that the Enemy have burn’t our Galleys and shiping upon the Delaware that were above the City; its not said the Two Frigates that was sunk are distroyed. Are we not Dear sir compensated in those Losses by the glorious Treaties of Alliance of Amity and Commerce which were executed the 6th. of Febry. last at Paris and unanimously ratified by Congress the 4th. Instant, I think sir they are magnanimous founded in our Independency equality and reciprocity; upon which I most sincerely congratulate you and our oppressed Country.
     Inclosed is a Letter for my son, which please do me the favor to forward him. Not having heard of your Arrival, am at a Loss where to direct to him. Yet I am perfectly happy in his being under your patronage, and cannot doubt of his being Place’d in such a situation that he may in Time, be qualified to serve his Friends and Country with reputation, provided he is prudent and assiduous, your Friendly advice and notice, I am perswaded he will have in proportion to his merits, I cannot ask more, I wou’d not even wish to perplex a Friend with the care and trouble of an unworthy son, all I cou’d possibly hope or desire in such case, wou’d be his interposition in saving unnecessary expence and squandering of Money to no good effect. I pray sir you will give me your sentiments freely upon the behaviour and whole Character of my son, which will be esteemed as the greatest favor. Please to make my most respectful compliments acceptable to your Hon’ble Colleges, and believe me truely Your most Obedient Humble servt
    